      Case 4:19-cv-03339 Document 1 Filed on 09/04/19 in TXSD Page 1 of 9



                      IN THE UNITED STATES DISTRICT COURT
                      FOR THE SOUTHERN DISTRICT OF TEXAS
                               HOUSTON DIVISION

JOSHUA VERDE                             §
                                         §
VS.                                      §             CA No. _________________
                                         §
BLUE CROSS BLUE SHIELD                   §
OF LOUISIANA                             §


                             PLAINTIFF’S COMPLAINT

      JOSHUA VERDE, Plaintiff, files this Complaint asserting causes of action in law

and equity for relief against Blue Cross Blue Shield of Louisiana, Defendant.

                                          I.
                                       PARTIES

1.    Plaintiff, Joshua Verde, is a resident citizen of Houston, Texas.

2.    Defendant, Blue Cross Blue Shield of Louisiana (“BCBS”), is a domestic or foreign

      insurance company licensed to do business and doing business in the state of

      Texas, and can be served with process by serving its registered agent, Michelle S.

      Calandro, 5525 Reitz Avenue, Baton Rouge, LA 70809, or through Corporation

      Service Company, 211 East 7th St., Suite 620, Austin, TX 78701-3218 wherever it

      may be found.

                                     II.
                           JURISDICTION AND VENUE

3.    This action against BCBS arises under the Employee Retirement Income Security

      Act of 1974 (“ERISA”), 29 U.S.C. §1001 et seq. This Court has jurisdiction over this

      action pursuant to 29 U.S.C. §1132(e)(1).



                                             1
      Case 4:19-cv-03339 Document 1 Filed on 09/04/19 in TXSD Page 2 of 9



4.    Venue is proper in this District and Division pursuant to 29 U.S.C. §1132(e)(2)

      because Defendant maintains business activity in and is in this district.

5.    Pursuant to 29 U.S.C. §1132(h), this Complaint has been served upon the Secretary

      of Labor, Pension and Welfare Benefits Administration, at 200 Constitution

      Avenue N.W., Washington, D.C. 20210 and the Secretary of the Treasury at 111

      Constitution Avenue N.W., Washington, D.C. 20024, by certified mail return

      receipt requested.

                                      III.
                               STATEMENT OF FACTS

6.    Mr. Verde is an employee of Moncla Companies, LLC. At all relevant times, he was

      covered under an employee welfare benefit plan created by Moncla Companies,

      LLC. He was entitled to health care benefits under the Plan.

7.    Moncla Companies, LLC was the plan sponsor of the Plan.

8.    BCBS was the Claims Administrator and insurer of the Plan. To that end, BCBS

      policy no. 202400322 to group no. 78886ERC (the “Policy”). The Policy had an

      effective date of July 1, 2018.

9.    In September 2018, at a routine office visit, Mr. Verde’s medical provider asked

      that he undergo a blood test. In November 2018, Mr. Verde’s medical provider

      asked that he undergo an abdominal ultrasound.

10.   In November 2018, Mr. Verde called BCBS customer support to ensure that his

      treatment was covered. He was given verbal assurances by BCBS that the treatment

      was in his network and covered under the Policy.




                                            2
      Case 4:19-cv-03339 Document 1 Filed on 09/04/19 in TXSD Page 3 of 9



11.   Instead, BCBS denied treatment on the basis that the treatment was for a non-

      covered service. Specifically, it denied coverage because it was being provided in

      relation to “other obesity due to excess calories.” BCBS contended that this was a

      contractual exclusion.

12.   Mr. Verde appealed the denial in January 2019. In his appeal, he noted that he was

      given verbal assurances that the treatment was in his network and covered under

      the Policy. He also indicated that his medical visit and treatment was not for

      obesity. Instead, it appeared that BCBS simply assumed he was being treated for

      obesity due to a medical chart reference to his BMI and height.

13.   BCBS denied the appeal.

14.   Mr. Verde submitted a second appeal on March 15, 2019. In his appeal, he asked

      for clarification on what additional information BCBS needed for some of his

      denied treatment. He asked for clarification on other items where BCBS indicated

      that he did not owe any amount. He also clarified that his November 2018

      ultrasound was not for obesity, but due to possible liver issue.

15.   At all relevant times, BCBS knew that doctors do not order ultrasounds for obesity.

      Upon information and belief, there is no occasion in which a medical provider

      would order an ultrasound to diagnose or treat obesity.

16.   BCBS denied the appeal by letter dated April 25, 2019. In denying the second

      appeal, BCBS cut and pasted identical language from its letter denying Mr. Verde’s

      first appeal. It concluded by stating, “we hope you will find this appeal process

      provided you with every opportunity to address your concerns.”



                                            3
         Case 4:19-cv-03339 Document 1 Filed on 09/04/19 in TXSD Page 4 of 9



17.       However, Mr. Verde’s concerns were never addressed. BCBS never spoke with any

          of his medical providers to find out why they ordered an ultrasound. It took no

          action to determine if he had liver disease. It simply denied his claim because it

          determined that he was obese.

18.       BCBS’s behavior in this claim reveals its underlying motive to deny Plaintiff’s

          claim, no matter the evidence. On information and belief, BCBS has taken a

          categorical approach to deny health insurance claims for other similarly situated

          insureds. This pattern of conduct evidences a biased approach and treatment of

          BCBS’s approach to health insurance claims, including this one.

19.       It is estimated that more than one third of the population of Louisiana and exactly

          a third of the population of Texas are considered obese.1 Denial of Plan benefits on

          this basis alone would result in the improper denial of coverage for thousands of

          BCBS’s insureds, including Mr. Verde.

20.       Due to BCBS’s wrongful denial of his claims, Plaintiff owes his medical providers

          at least $2,965. He continues to receive additional notices from collection agencies.

21.       Having exhausted his administrative remedies, Plaintiff brings this action to

          recover the benefits promised in the Plan and Policy.

                                             IV.
                                  CLAIMS & CAUSES OF ACTION

22.       The Moncla Companies, LLC Plan is governed by ERISA. 29 U.S.C. §1001, et. seq.

          Moncla Companies, LLC is the plan sponsor. BCBS was the Claims Administrator

          and insurer of the Plan.



1
    Source: https://www.stateofobesity.org/states/la/ (last accessed August 31, 2019).
                                                        4
      Case 4:19-cv-03339 Document 1 Filed on 09/04/19 in TXSD Page 5 of 9



23.   As a Plan fiduciary, BCBS is obligated to handle claims for the benefit of the Plan

      and Plan beneficiaries, and to deliver the benefits promised in the Plan. It is also

      obligated as a fiduciary to conduct their investigation of a claim in a fair, objective

      and evenhanded manner.

24.   BCBS’s adjustment of Plaintiff’s claim was instead biased and outcome oriented.

      This was partly reflected by its denial of Plaintiff’s claim, even after being presented

      with evidence that his claim was covered, that his treatment was medically

      necessary, and that it did not fit within the exclusion that BCBS claimed. It was

      also reflected in BCBS’s unreasonable reliance on reviewers who lacked the

      training, education, and experience to objectively or competently review his claim.

      It was also reflected in BCBS’s repeated use of incorrect and inappropriate

      guidelines for Plaintiff’s medical condition or pursuant to Plan requirements.

25.   BCBS’s interpretation of the Plan was not legally correct. It was also contrary to a

      plain reading of the Plan language.

26.   BCBS’s interpretation of the Plan and Plan language was contrary to that of the

      average Plan participant and policyholder. It was contrary to the common and

      ordinary usage of the Plan terms. Alternatively, the Policy language upon which

      BCBS based its denial decision was ambiguous. The ambiguous nature of those

      terms requires those terms be construed against BCBS and the Plan and in favor

      of coverage for Plaintiff.

27.   BCBS’s denial was made without substantial supporting evidence. Its decision to

      deny Plaintiff’s claim was instead based upon rank speculation and guesswork.

      BCBS’s denial decision was de novo wrong. Alternatively, it was arbitrary and

      capricious.

                                             5
      Case 4:19-cv-03339 Document 1 Filed on 09/04/19 in TXSD Page 6 of 9



28.   At all material times, BCBS acted on behalf of the Plan and in its own capacity as

      the Insurer and as Claims Administrator.

29.   BCBS’s termination of Plaintiff’s claim breached the terms of the Plan. This breach

      was in violation of 29 U.S.C. §1132(a)(1), entitling Plaintiff to the health insurance

      policy benefits to which he is entitled, along with pre-judgment interest on the

      amounts due and unpaid, all for which Plaintiff now sues.

                                      V.
                              STANDARD OF REVIEW

30.   The default standard of review for denial of a benefit claim is de novo. Where the

      Plan or Policy confers discretion on the Claims Administrator, an abuse of

      discretion standard of review may apply.

31.   The Plan or Policy may contain a discretionary clause or language Aetna may

      contend affords it discretion to determine eligibility for benefits, to interpret the

      Policy, and determine the facts. BCBS’s denial under this standard of review, if any,

      was an abuse of discretion. It was arbitrary and capricious.

32.   If discretion applies, the Court should afford BCBS less deference in light of its

      financial conflict of interest. BCBS’s conflict of interest is both structural and

      actual. Its structural conflict results from its dual role as the adjudicator of

      Plaintiff’s claim and as the potential payor of that claim.

33.   BCBS’s actual financial conflict is revealed in the policies, practices, and

      procedures influencing and motivating claim delays and denials for financial gain.

      Aetna’s financial conflict is also revealed in the high return gained from the delay

      in payment or denial of claims.




                                             6
      Case 4:19-cv-03339 Document 1 Filed on 09/04/19 in TXSD Page 7 of 9



34.   Each of these grounds, on information and belief, was a motive to deny Plaintiff’s

      claim, along with the delay in payment or denial of claims of other BCBS

      policyholders and claimants.

35.   In light of its financial conflict, BCBS should be given little or no discretion in its

      claims decision.

36.   Alternatively, the standard of review of this claim should be de novo, affording

      BCBS no discretion in its interpretation of the terms of the Policy and Plan or in its

      factual determinations. Both factual conclusions and legal determinations are

      reviewed de novo by the Court. Ariana v. Humana Health Plan of Texas, Inc., 884

      F.3d 246 (5th Cir. 2018).

37.   The Plan or Policy was delivered in Texas and is subject to the laws of that

      jurisdiction. Accordingly, Texas law applies under the ERISA savings clause. Texas

      has banned the use of discretionary clauses in insurance policies issued in this

      state. TEX. INS. CODE §1701.062; 28 Tex. ADMIN. CODE §3.1202. Accordingly, review

      of Plaintiff’s claim and BCBS’s claims handling conduct, both in its interpretation

      of terms of the Policy and the Plan, and in its determination of the facts, should be

      de novo.

                            VI.
      REQUEST FOR PREJUDGMENT INTEREST & AN ACCOUNTING

38.   Plaintiff requests, in addition to the amount of benefits withheld, prejudgment

      interest on any such award. He is entitled to prejudgment interest as additional

      compensation, and pursuant to Texas Insurance Code Texas Insurance Code, Sec.

      1103.104, or on principles of equity.




                                              7
      Case 4:19-cv-03339 Document 1 Filed on 09/04/19 in TXSD Page 8 of 9



39.   The Plan and Policy do not contain a rate of interest payable on the benefit amount

      wrongfully withheld. Resort must be had to Sec. 1103.104(c) of the Texas Insurance

      Code. Plaintiff thus requests an accounting in order to determine the amount

      earned on the funds that should have rightfully been paid to him, and in

      accordance with Insurance Code Sec. 1103.104(c).

                                  VII.
                    CLAIM FOR ATTORNEYS FEES & COSTS

40.   Plaintiff seeks an award of his reasonable attorneys’ fees incurred and to be

      incurred in the prosecution of this claim for benefits. He is entitled to recover those

      fees, together with his costs of court, pursuant to 29 U.S.C. §1132(g).

                                         VIII.
                                        PRAYER

      Joshua Verde, Plaintiff, respectfully prays that upon trial of this matter or other

final disposition, this Court find in his favor and against Defendant, and issue judgment

against Defendant as follows:

      A.     That Defendant pay to Plaintiff all benefits due and owing in accordance

             with the terms of the Plan and Policy, as well as all prejudgment interest due

             thereon and as allowed by law and equitable principles;

      B.     That Defendant pay all reasonable attorney’s fees incurred and to be

             incurred by Plaintiff in obtaining the relief sought herein, along with the

             costs associated with the prosecution of this matter; and

      C.     All such other relief, whether at law or in equity, to which Plaintiff may show

             himself justly entitled.




                                             8
Case 4:19-cv-03339 Document 1 Filed on 09/04/19 in TXSD Page 9 of 9



                              Respectfully submitted,



                              By:______________________________
                                     /s/ Amar Raval
                                   Amar Raval, TBA #24046682
                                   S.D. No. 619209
                                   Berg Plummer Johnson & Raval LLP
                                   3700 Buffalo Speedway, Suite 1150
                                   Houston, TX 77098
                                   (713) 526-0200
                                   (832) 615-2665 (Fax)
                                   araval@bergplummer.com

                                     ATTORNEYS FOR PLAINTIFF




                                 9
